Citation Nr: 0724016	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In his June 2004 substantive appeal, the veteran requested 
that he be scheduled for a Travel Board hearing in front of a 
Veterans Law Judge.  He withdrew this request in writing in 
December 2006.  The Board therefore considers the hearing 
request withdrawn.  See 38 C.F.R. § 20.704(e) (2006).


FINDING OF FACT

The competent evidence of record causally relates the 
veteran's PTSD diagnosis to his active military service.


CONCLUSION OF LAW

PTSD was incurred as a result of active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being granted and a 
rating and an effective date will ultimately be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

To satisfy the first element, 38 C.F.R. § 4.125(a) requires 
that diagnosis of a mental disorder conform to the criteria 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  In the case at hand, VA medical center records 
reflect that the veteran was diagnosed with PTSD after a May 
2002 psychiatric consultation.  This diagnosis is reaffirmed 
in July 2002 through PTSD structured interviews and medical 
center admission assessments.  All of these documents contain 
detailed reports of what the veteran said in personal 
interviews, and they describe relevant observable 
symptomatology such as the veteran's thought processes, 
manner, and mood.  

In addition, the July 2002 PTSD admission assessment 
specifically evaluates the veteran's symptoms according to 
DSM-IV criteria.  Under criterion A, the VA report notes that 
the veteran has been exposed to a traumatic event in which 
(1) he experienced, witnessed or was confronted with an event 
or events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of others; and 
(2) his response involved intense fear, helplessness or 
horror.  For criterion B, the report states that the 
traumatic event is persistently re-experienced in (1) 
recurrent and intrusive distressing recollections of the 
event, including thoughts, images or perceptions; and (2) 
recurrent distressing dreams of the event.  

Under criterion C, the veteran reported persistent avoidance 
of stimuli associated with the trauma and numbing of general 
responsiveness (not present before the trauma) as indicated 
by (1) efforts to avoid thoughts, feelings or conversations 
associated with the trauma; (2) efforts to avoid activities, 
places or people that arouse recollections of the trauma; (3) 
markedly diminished interest or participation in significant 
activities; and (4) feeling of detachment or estrangement 
from others.  

Concerning criterion D, the report notes persistent symptoms 
of increased arousal (not present before the trauma) as 
indicated by (1) difficulty falling or staying asleep; (2) 
irritability or outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance; and (5) exaggerated 
startle response.  Under criterion E, the veteran reported 
that the disturbance has persisted for more than one month.  
For criterion F, the disturbance causes clinically 
significant distress or impairment in social, occupational 
and other important areas of functioning.

The July 2002 PTSD admission assessment notes that the mental 
health assessment contains the veteran's complete diagnostic 
assessment.  While it is not clear exactly which note this 
refers to, the Board notes that numerous VA mental health 
records from this period reflect that the veteran has been 
diagnosed with PTSD.  One of these records, a September 2002 
addendum to the PTSD structured interview, states that the 
veteran meets the lifetime and current DSM-IV criteria for 
PTSD.  

The Board notes that the veteran was diagnosed with a mood 
disorder when he was examined by a VA doctor in June 2003.  
Even so, the examiner did note symptoms that satisfy several 
of the PTSD criteria that were discussed above.  He indicated 
that the veteran had chronic negative memories of witnessing 
the wounded and dying soldiers aboard the U.S.S. Sanctuary 
and at the Great Lakes Naval Hospital.  He also noted that 
the veteran reported some nightmares in relation to Vietnam.  
The veteran also described feelings of detachment, 
difficulties falling and staying asleep, problems 
concentrating, an exaggerated startle response, and 
hypervigilance.  These problems have caused the veteran some 
minor clinically significant distress in social functioning 
but have not been overly problematic in interfering with his 
occupational functioning.  

Even though the VA examiner did not diagnose PTSD, he did not 
expressly rule it out.  Nor did he attempt to contradict or 
invalidate the VA medical records that do diagnose PTSD.  The 
VA medical center's PTSD diagnosis is noted but not 
challenged in the VA examination report.  The veteran's 
involvement in PTSD therapy groups is noted as well and is 
cited as one reason that the veteran's prognosis is reported 
to be fairly good.  Even considering the June 2003 VA 
examination report, there is enough competent, well-supported 
medical evidence to establish that the veteran satisfies the 
DSM-IV requirements for a PTSD diagnosis.  The Board 
therefore finds that the veteran has satisfied the first 
requirement for establishing his service connection claim.

The Board will next address whether the claims file contains 
credible supporting evidence that a claimed in-service 
stressor occurred.  The United States Court of Appeals for 
Veterans Claims (Court) set forth the analytical framework 
and line of reasoning for determining whether a veteran was 
exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a 
claim for service connection for PTSD.  Zarycki v. Brown, 6 
Vet. App. 91 (1993).  Under 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) and (f), the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be credible and consistent with the circumstances, 
conditions, or hardships of such service.

Where the veteran did not serve in combat or the stressor is 
not related to combat, lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, the sufficiency of a stressor is a medical 
determination and not within the purview of a VA adjudicator.  
Every detail of an asserted stressor need not be corroborated 
in order for it to be considered properly verified; rather, 
the evidence should reveal a version of events which, when 
viewed most favorably to the veteran, supports his account.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002); 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  When there is 
an approximate balance of evidence, the veteran is afforded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Many of the veteran's reported stressors involve his duties 
in the surgical ward of the U.S.S. Sanctuary, which was 
stationed off the coast of Vietnam, in 1967.  The veteran's 
February 2003 stressor statement describes several instances 
in which the veteran attempted to treat sick and dying 
soldiers and civilians who were severely injured during the 
war.  Because these stressors do not directly arise from 
combat with the enemy, corroboration is necessary.  To this 
end, the Board notes that the veteran's DD Form 214 reflects 
that he served as a medical assistant.  The veteran's 
personnel records indicate he was entitled to wear the 
Vietnam Campaign Medal with Device and the Vietnam Service 
Medal with one Bronze Star for his service on board the 
Sanctuary.  The administrative remarks accompanying the 
awarding of the Vietnam Campaign Medal stated that the 
veteran served aboard the Sanctuary during the period of 
April to September 1967.  His record of transfers and 
receipts refers to the Sanctuary as a "Naval Hospital."  
The Board finds that the veteran's personnel records 
corroborate that he served as a medical assistant off the 
coast of Vietnam during the war and was likely exposed to the 
stressors he has described.  The Board therefore finds that 
the veteran has satisfied the second requirement of his 
service connection claim.

Finally, in order for the veteran to be service connected for 
PTSD, there must be medical evidence of record that 
demonstrates a link between the veteran's PTSD and his in-
service stressors.  The Board finds such evidence in the VA 
medical records that are associated with the veteran's PTSD 
diagnosis.  

The September 2002 addendum to a July 2002 structured 
interview discusses the diagnoses of major depressive 
disorder and PTSD.  This discussion attributes the veteran's 
depression to experiences the veteran has had since 
childhood, including growing up with alcoholic parents and an 
abusive mother.  In discussing the veteran's PTSD, the 
addendum states that the veteran's most distressing traumas 
occurred during the Vietnam War.  It specifically cites the 
veteran's work with a soldier who had gunshot wounds to the 
stomach, a man who had his foot blown off, and two Vietnamese 
children who had been badly burned by Napalm.  Because this 
medical evidence links the veteran's military service to his 
PTSD, the Board finds that the veteran has established 
entitlement to service connection for PTSD.  His claim is 
therefore granted.

ORDER

Entitlement to service connection for PTSD is granted.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


